Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6, 7, 11-13, 16, 17, 21-30 are allowed.
This action is responsive to the Amendment filed on 1/18/2022.
 
Terminal Disclaimer
The e-Terminal Disclaimer filed on 1/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No(s). 10853567 has been reviewed and is accepted. The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach identifying a plurality of custom data fields from the plurality of data fields; for each respective custom data field of the plurality of custom data fields: determining the probabilistic relevance of each system data field of the subset of system data fields to the respective custom data field based on at least one characteristic of the respective custom data field; and identifying a system data field of the subset of system data fields that has the highest probabilistic relevance to the respective custom data field; mapping each respective custom data field to its respective identified system data field.
An updated search revealed prior art that teaches a identifying a plurality of custom data fields from the plurality of data fields; for each respective custom data field of the plurality of custom data fields: determining the probabilistic relevance of each system data field of the subset of system data fields to the respective custom data field based on at least one characteristic of the respective custom data field; and identifying whether a system data field of the subset of system data fields that has the probabilistic relevance to the respective custom data field above a predetermined threshold; mapping each respective custom data field to its respective identified system data field if the respective identified system data field has a probabilistic relevance above the predetermined threshold; and retaining custom data field properties and not mapping the custom data field to any system data field if no system data field has the probabilistic relevance to the respective custom data field above a predetermined threshold.
However the updated search did not reveal any other prior art teaching identifying a plurality of custom data fields from the plurality of data fields; for each respective custom data field of the plurality of custom data fields: determining the probabilistic relevance of each system data field of the subset of system data fields to the respective custom data field based on at least one characteristic of the respective custom data field; and identifying a system data field of the subset of system data fields that has the highest probabilistic relevance to the respective custom data field; mapping each respective custom data field to its respective identified system data field.

(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by William Paradice (Reg No 38,990) via email on 2/2/2022, after telephonic and email discussions on 2/2/2022. Email correspondence has been attached to this Notice of Allowance. (Application File Wrapper contains Authorization for Internet Communications submitted on 2/2/2022).
	The application has been amended as follows:

Amendments to the Claims:

Replace the entire claim 1 with the following:
(Amended) A method for generating a custom form template, the method performed by one or more processors of a system and comprising:
retrieving a document having a document type and a plurality of data fields;
selecting a subset of system data fields from a pool of system data fields based on the document type;
identifying a plurality of custom data fields from the plurality of data fields;
for each respective custom data field of the plurality of custom data fields:
determining the probabilistic relevance of each system data field of the subset of system data fields to the respective custom data field based on at least one characteristic of the respective custom data field; and
identifying a system data field of the subset of system data fields that has the highest probabilistic relevance to the respective custom data field;
mapping each respective custom data field to its respective identified system data field; and
generating a custom form template based on the mapping for each respective custom data field of the plurality of custom data fields.

Replace the entire claim 2 with the following:
(Amended) The method of claim 1, wherein each custom data field of the identified plurality of custom data fields is different than each system data field of the subset of system data fields.

Replace the entire claim 6 with the following:
(Amended) The method of claim 1, wherein identifying which system data fields have the highest probabilistic relevances to the plurality of custom data fields is further based on at least one characteristic of a system user associated with the document.

Replace the entire claim 7 with the following:
(Amended) The method of claim 1, further comprising:
analyzing each respective custom data field of the plurality of custom data fields using at least one of a pattern, a sequence, or a prioritization technique; and
identifying the at least one characteristic of the respective custom data field based on the analyzing.

Replace the entire claim 11 with the following:
(Amended) A system for generating a custom form template, the system comprising:
one or more processors; and
at least one memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the system to perform operations including:
retrieving a document having a document type and a plurality of data fields;
selecting a subset of system data fields from a pool of system data fields based on the document type;
identifying a plurality of custom data fields from the plurality of data fields;
for each respective custom data field of the plurality of custom data fields: 
determining the probabilistic relevance of each system data field of the subset of system data fields to the respective custom data field based on at least one characteristic of the respective custom data field; and

mapping each respective custom data field to its respective identified system data field;
mapping each respective custom data field to its respective identified system data field; and
generating a custom form template based on the mapping for each respective custom data field of the plurality of custom data fields.

Replace the entire claim 12 with the following:
(Amended) The system of claim 11, wherein each custom data field of the identified plurality of custom data fields is different than each system data field of the subset of system data fields.

Replace the entire claim 16 with the following:
(Amended) The system of claim 11, wherein identifying which system data fields have the highest probabilistic relevances to the plurality of custom data fields is further based on at least one characteristic of a system user associated with the document.

Replace the entire claim 17 with the following:
(Amended) The system of claim 11, wherein execution of the instructions causes the system to perform operations further including:
analyzing each respective custom data field of the plurality of custom data fields using at least one of a pattern, a sequence, or a prioritization technique; and
identifying the at least one characteristic of the respective custom data field based on the analyzing.

Replace the entire claim 21 with the following:
(Amended) A method for generating a custom form template, the method performed by one or more processors of a system and comprising:

selecting a subset of system data fields from a pool of system data fields based on the document type, each respective system data field of the subset of system data fields having a system data field name indicative of a characteristic of data to be stored in the respective system data field;
determining, for each respective data field of the plurality of data fields included in the document, whether the data field name associated with the respective data field exactly matches one of the system data field names;
identifying a plurality of custom data fields among the plurality of data fields included in the document, each respective custom data field of the plurality of custom data fields having a data field name that does not exactly match one of the system data field names;
for each respective custom data field of the plurality of custom data fields:
determining the probabilistic relevance of each system data field of the subset of system data fields to the respective custom data field based on at least one characteristic of the respective custom data field; and
identifying a system data field of the subset of system data fields that has the highest probabilistic relevance to the respective custom data field;
mapping each respective custom data field of the plurality of custom data fields to the identified respective system data field; and
generating a custom form template based on the mapping for each respective custom data field of the plurality of custom data fields.

Replace the entire claim 22 with the following:
(Amended) The method of claim 21, wherein each custom data field of the identified plurality of custom data fields is different than each system data field of the subset of system data fields.

Replace the entire claim 23 with the following:
(Amended) The method of claim 21, wherein identifying which system data fields have the highest probabilistic relevances to the plurality of custom data fields is further based on at least one characteristic of a system user associated with the document.

Replace the entire claim 24 with the following:
(Amended) The method of claim 21, further comprising:
analyzing each respective custom data field of the plurality of custom data fields using at least one of a pattern, a sequence, or a prioritization technique; and
identifying the at least one characteristic of the respective custom data field based on the analyzing.

Replace the entire claim 25 with the following:
(Amended) The method of claim 1, wherein the retrieved document has a plurality of data field indicators each identifying a location of one of the plurality of data fields in the document.

Replace the entire claim 26 with the following:
(Amended) The method of claim 26, wherein each respective data field of the plurality of data fields has a data field name indicative of a characteristic of data to be stored in the respective data field.

Replace the entire claim 27 with the following:
(Amended) The method of claim 27, wherein each respective system data field of the subset of system data fields has a system data field name indicative of a characteristic of data to be stored in the respective system data field.

Replace the entire claim 28 with the following:
(Amended) The method of claim 28, further comprising:


Replace the entire claim 29 with the following:
(Amended) The method of claim 29, wherein each respective custom data field of the identified plurality of custom data fields has a data field name that does not exactly match one of the system data field names.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rao (US 20140195891 A1) teaches mapping custom fields to system fields, cited in IDS submitted on 1/6/2021.
Subrahmanyam (US 20110066585 A1) teaches mapping custom fields to system fields that meet a threshold match and retaining custom field names if there is no threshold match, cited in PTO-892 form dated 10/6/2021.
Coleman (US 20110184863 A1) generating custom documents based on mapping custom fields to system fields, cited in IDS submitted on 1/6/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178